 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDMiami-Dickerson Steel Company and TeamstersLocal Union No 957, a/w The InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, PetitionerCase 9-RC-1436218 September 1984DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERThe National Labor Relations Board, by a three-member panel, has considered objections to anelection held 18 November 19831 and the hearingofficer's report recommending disposition of themThe election was conducted pursuant to a Stipulat-ed Election Agreement The revised tally of ballotsshows six votes for and seven against the Petition-er, with no challenged ballots 2The Board has reviewed the record in light ofthe Employer's exceptions and brief and has adopt-ed in the absence of exceptions the hearing officer'sfindings and recommendations regarding Objec-tions 1 and 2 However, for the reasons whichfollow, we find no merit in Objection 3 and weoverrule the objections in their entirety and certifythe results of the electionWith respect to Objection 3, the record revealsthat 2 weeks before the election the Employer'spresident William Pannger read a speech to em-ployees in the voting unit In pertinent part, Par-Inger statedSecondly, our salaries have been frozen for thelast two years and probably will be for sometime to come in light of the economy andsad condition of the steel business We knowhow you feel when you indicated that youwould like to have a wage increase Therecords show that the hourly employees herehave received annual wage adjustments as fol-lowsJuly 18, 1977July 10, 1978May 9, 1979June 1, 1980June 1, 1981October 4, 1982As you can clearly seewe have kept faithwith youyear after year The economy1 All dates refer to 19832 The initial tally of ballots revealed that of 13 eligible voters, 6 castballots for and 5 cast ballots against the Petitioner Pursuant to an agreement reached between the Petitioner and the Employer and approved bythe Regional Director, two ballots challenged by the Petitioner wereopened and countedforced us to hold up until October 4th lastyear and as you all know the IBT filed a peti-tion this year on September 26th We hopethat you will give us your support on Novem-ber 18th and VOTE NO Let's get onwith our business and work together as a teamto make this an even better place to work! I IThe hearing officer found that Pannger's speechplaced the onus for the Employer's denial of awage increase that fall on the Petitioner He fur-ther found that the statement was an attempt to in-fluence the outcome of the election, and that assuch it constituted objectionable conduct whichwarranted setting aside the election In reachingthese findings, the hearing officer noted that, al-though the Employer had not decided to grant araise in October before the petition was filed, it hadfixed early October as being the time when itwould decide whether to grant a wage increaseContrary to the hearing officer, we concludethat Pannger's reference to the filing of the peti-tion in these circumstances does not warrant a find-ing of objectionable conduct We note that the ob-jected-to portion of Pannger's speech was preced-ed by references to adverse economic conditionswhich caused a 2-year freeze in salaries of thoseoutside the voting unit which he noted wouldprobably continue into the indefinite future Suchconditions were also cited as the cause of a post-ponement in wage adjustments in 1982 These state-ments comport with the Employer's earlier state-ments to employees in June 1983•well before theadvent of any organizing activity•that increasescould not be considered at that time or for as longas unfavorable economic conditions continuedPannger did not state that the Employer was re-fusing to increase wages or to consider such in-creases because of the petition, and he did not con-dition consideration of or granting of increases onthe outcome of the election While the Employeradmitted at the hearing that the filing of the peti-tion weighed in its decision not to consider in-creases in October, there is no evidence that em-ployees were told or anticipated that the Employerwould consider increases in October In these cir-cumstances the Employer contends that grantingwage increases would have been unlawful becausethe timing of wage adjustments in prior years didnot evidence a clear pattern and practice of grant-ing the increasesThus, although the hearing officer correctlypointed out that the Board has held that withhold-ing an increase in order to avoid violating the lawis a violation where it would have been grantedbut for the union's presence, we note that in the272 NLRB No 22 MIAMI-DICKERSON STEEL CO111cases he cited the increases had been announced,3were part of an objectively apparent pattern of in-crease' or employees were told definitively thatthe Union was the cause for their not receiving anincrease 5 In our view this case is factually distin-guishable from these cases relied on by the hearingofficer Although the Employer did state that inthe current year the Petitioner had filed an electionpetition, all references to frozen or delayed wageand salary increases were tied directly to economicconsiderationsThe Employer never promised an increase andthere is no clearly discernible pattern of increasesin October such as would cause us to find the Em-ployer deviated from the status quo,6 and the Em-ployer never explicitly blamed the employees' or-ganizing effort for its failure to consider increases3 Standard Brands Inc , 230 NLRB 1205 (1977)4 Otis Hospital 222 NLRB 402 (1976)5 Florida Steel Corp, 220 NLRB 260 (1975)a It appears that any pattern which may have developed earlier wasdisrupted by events in 1982but rather relied on business considerations There-fore, we find that the Employer's action had no in-fluence on the outcome of the election According-ly, we overrule Objection 3 7 Further, havingfound no conduct which interfered with the em-ployees' expression of free choice in the election,we shall certify the election resultsCERTIFICATION OF RESULTS OFELECTIONIT IS CERTIFIED that a majority of the valid bal-lots have not been cast for Teamsters Local UnionNo 957, a/w The International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America and that it is not the exclusive repre-sentative of these bargaining unit employees7 For the reasons set forth by the Hearing Officer, Member Zimmerman would sustain Objection 3 He would therefore find that the Employer engaged in objectionable conduct by leading its employees to believe that the postponement of a wage increase provided on an annualbasis was caused by the presence of the Union s petition for representatton On that basis, the election should be set aside and a new electiondirected